Citation Nr: 1401609	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in January 2011 and December 2011, at which times it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated March 2008 to August 2012 and a copy of a brief from the Veteran's representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further VA action on the appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  In both the January 2011 remand and December 2011 remand, the Board directed VA to afford the Veteran with a VA examination by a neurologist to determine the etiology of the peripheral neuropathy of the lower extremities. The neurologist was to opine as to whether it was at least as likely as not that the Veteran's peripheral neuropathy had its onset in service, or is etiologically related to his active service, to include his exposure to Agent Orange. 

The Appeals Management Center (AMC) provided the Veteran with a VA examination in March 2011.  However, the VA examination was not conducted by a neurologist, as directed by the Board remand, but rather was conducted by a nurse practitioner.  In light of that fact, the claim was remanded for compliance with the January 2011 Board remand.  In May 2012, the AMC provided the Veteran with an additional VA examination.  However, this examination was sent to the same nurse practitioner, who did not opine regarding the etiological questions posed by the Board, but rather noted that additional studies, to include an examination of possible Vitamin B 12 deficiency and an additional electromyogram (EMG), needed to be conducted in order to determine the cause of the Veteran's peripheral neuropathy.  On remand, the AMC must comply with the Board's directives and provide a new VA examination with a neurologist.

The Board notes that the Veteran was seen at the VA outpatient clinic in March 2013 by a neurologist.  The neurologist provided a number of etiologic causes for peripheral neuropathy, including that there is a strong firmly established causal relationship between the onset of peripheral neuropathy later in life and Agent Orange exposure in medical literature.  However, the neurologist opined that the Veteran's peripheral neuropathy was not related to Agent Orange exposure.  No rationale was provided.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of the neurologist's finding in the medical literature of support for delayed onset of peripheral neuropathy and Agent Orange exposure, any new VA examination must take this finding into account and provide a sufficient supporting rationale either for or against a finding of a relationship between the Veteran's Agent Orange exposure and subsequent onset of peripheral neuropathy later in life.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination by a neurologist, fee basis if necessary, in order to determine the etiology of his bilateral lower extremity peripheral neuropathy. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current bilateral lower extremity peripheral neuropathy had its onset in service, or is otherwise the result of a disease or injury in service, to include Agent Orange exposure.  For the purposes of the examination it is conceded that the Veteran was exposed to Agent Orange in service.  Further, the examiner should take into account any medical literature supporting a relationship between Agent Orange exposure and delayed onset of peripheral neuropathy in later life. 

The examiner must provide a rationale for all opinions.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


